PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/513,387
Filing Date: 16 Jul 2019
Appellant(s): The United States of America, as Represented by the Secretary of the Navy



__________________
James R. McGee (54,306)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/1/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 8, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.
Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite.

(2) Response to Argument
Introductory comments
Appellant’s arguments heavily focus on the prosecution history prior to the Non-Final Rejection mailed February 8, 2022. However, the Appeal filed April 1, 2022 is taken from the previous Office action ONLY (see MPEP 1205.02, 37 CFR 41.31(c), and 37 CFR 41.37(c)(1)(iv)). Therefore, Appellant’s arguments regarding any grounds of rejection found in Office actions prior to the February 8, 2022 Non-Final Rejection are moot.

State of the art
The instant invention relates to quantum computing. In classical computing, the information in a basic bit is represented by exclusively a “|0>” or “|1>”. Similarly, quantum computing involves using quantum information bits (i.e., qubits) in calculations or manipulations. However, unlike classical bits, qubits are represented by “|0>”, “|1>”, or a combination of “a|0>+b|1>” (a superposition of the |0> and |1>). When dealing with qubits, care must be taken to maintain and interact (entangle) with the information stored therein. 
There are two main methods of making/storing qubits: optical and superconductive. In optical devices, ions or artificial atoms (such as vacancies) are used as qubits. In superconductive devices, a qubit is established in a typical circuit comprising a Josephson Junction. Both optical and superconductive devices have benefits and disadvantages. There is a long-held desire to create a hybrid system that uses both optical and superconductive qubits, playing on the strengths of both.
To implement a hybrid system, the information has to be transferred over large distances while maintaining an entangled state between the optical and superconductor portion. The typical way of transferring quantum information is the photon (light) which can be entangled with states of atoms (ions or vacancies). Specific frequencies of photons can be transferred using fiber optic cables. However, outside those frequencies the fiber optics lose ability to carry photons in a manner that is suitable for quantum systems.
Despite these successes, NV centers present some shortcomings for quantum communication applications: the NV spin has a zero phonon line (ZPL) of 637 nm and it only corresponds to 3% of the total emission, and
The propagation loss in optical fibers at this wavelength (8dB/km) is much larger compared with telecommunication ranges (less than 0.2 dB/km).
-Li et al., “Telecom photon interface of solid-state quantum notes” cited in the 7/16/2019 IDS, hereinafter Li).
Therefore, one needs to find a method of directly conveying the photon while maintaining entanglement (an alternative to fiber optics), find an optical system that operates in the telecom frequency, or convert the light into a frequency of light that can be carried through the fiber in the telecom frequency while maintaining entanglement.
The invention in the instant of application takes the third approach. The vacancies appear to operate in a regime that is not usable by optical fiber, the information is then entangled with a rare earth ion to convert the photon to a suitable photon having a wavelength which can be passed efficiently through fiber optics, then the information is read out all while supposedly maintaining entanglement at each stage.

Lack of enablement under 35 U.S.C. 112(a)
Claims 1-20 were rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement because multiple limitations in the claims do not satisfy the enablement requirement. Specifically:
the full scope of “semiconductor vacancy qubit structure” in claims 1, 11 and 20 is not enabled and claims 2 and 12 do not cure the deficiencies of enablement;
the limitation “superconductor quantum memory nanowire” in claims 1, 11 and 20 is not enabled; and
the limitations wherein the superconductor quantum memory nanowire is “coupled with a spin state of the semiconductor vacancy qubit structure” and “whereby the device is a hybrid device operable as an interface for computing or quantum-entangled networking” in claims 1, 11 and 20 are not enabled.
It is noted that the Appellant takes issue with the form paragraphs used in the rejection for lack of enablement (Brief, page 12). However, the headings on pages 6, 10 and 13/14 of the Non-Final Rejection mailed February 8, 2020 (hereinafter Office action) make it clear which limitations are rejected for lack of enablement commensurate in scope with the claims, i.e., scope of enablement, and which limitations are rejected as simply lacking enablement. Furthermore, scope of enablement is a type of enablement rejection, and therefore the scope of enablement issue with the “semiconductor vacancy qubit structure” limitation is listed in the enablement section. 

I.  The full scope of “semiconductor vacancy qubit structure” in claims 1, 11 and 20 is not enabled.
The scope of the limitation “semiconductor vacancy qubit structure,” which covers all vacancies of a semiconductor and all vacancies in a semiconductor usable as a qubit, far exceeds what is known in the art, and the quantity of experimentation necessary to reproduce the claimed invention is undue. 
There are various types of known vacancy structures. They can be inherent to a material such as those of SiC (defect vacancies, discussed by Awschalom Group, “Room Temperature Coherent Control of Defect Spin Qubits in Silicon Carbide” cited in the 8/6/2021 Notice of References Cited, hereinafter Awschalom Group) or they can be created by taking a host and implanting said host with another material (for example, nitrogen vacancy centers in diamond, discussed in Wikipedia, “Nitrogen-vacancy center” [online], [retrieved on 2021-9-15], cited in the 6/16/2021 IDS, hereinafter Wikipedia article). However, the claims do not limit the scope to known vacancies (e.g., defect vacancies in SiC or nitrogen vacancy centers in diamond). Instead, the claim language of “semiconductor vacancy qubit structure” includes all vacancies, known and unknown, which use a semiconductor material (either as the host or as an implant) and could be usable as a qubit. 
Appellant asserts the examiner’s statement for lack of enablement commensurate in scope with the claims is “a conclusory statement” (Brief, page 13). This is not found convincing as the examiner’s conclusion is based on a full analysis including the Wands factors (Office action, pages 6-10) factors, and thus not conclusory.
Appellant further asserts that Trustees of Boston University v. Everlight Electronics Co., Ltd. 896 F.3d 1357 (Fed. Cir. 2018) does not apply since the rejection “does not offer a reason that the three claimed elements cannot interoperate successfully” (Brief, page 14).
However, Appellant’s comparison between Boston University and the instant claims appears to mischaracterize the relationship. The current scope of enablement rejection is not directed to permutations of the three interoperating elements of the claims (the semiconductor vacancy qubit structure, the superconductor quantum memory nanowire and the superconductor qubit logic circuit), but rather the permutations of the semiconductor vacancy qubit structure alone. Note that the reference to Boston University in the Office action (page 10) is as follows:
The limitation in question would unfairly cover those semiconductor based qubits yet to be discovered (see Trustees of Boston University…).
Boston University is applicable to the instant claims because there are permutations of semiconductor vacancy qubit structures which are not enabled.
At the time of filing, vacancies in diamond and SiC were the only ones being used for quantum computing. It took 27 years from the date of first fabrication to actually determine that nitrogen vacancies were suitable for quantum computing (Wikipedia article). In 2021, after the filing of the instant application, the Awschalom Group determined that SiC had six possible photoluminescence regions that might be usable in quantum computing. However, Awschalom Group further indicates that these vacancies are only capable of being used if they can be polarized, coherently manipulated and measured in a sequential, on demand fashion (Awschalom Group, ¶ 7). Therefore, it is clear that not every vacancy is suitable to be used as a qubit. The systems are complex, dependent on the temperature, and even if the photoluminescence regions might be usable, the method of control may not (Awschalom Group, ¶s 3 and 10, “sophisticated” pulse schemes were needed to control the point defect). Thus, even after finding vacancies, experimentation is necessary to determine if and how they can be used as qubits.
Appellant further argues that the Office action “does not consider the claims 1, 11, and 20 as a whole with three interoperating elements” (Brief, page 15, emphasis in original). However, it is unclear how the additional elements of the claims, namely the superconductor quantum memory nanowire and the superconductor qubit logic circuit, cure the scope of enablement issue with the semiconductor vacancy qubit structure limitation. 
Next, Appellant submits that two specific examples provided in the specification, specifically a vacancy in diamond semiconductor or a vacancy in silicon carbide semiconductor, provide enablement commensurate in scope with the claims (Brief, page 15) and further that Awschalom Group teaches a semiconductor vacancy qubit structure (Brief, page 19). However, the mere presences of known examples does not provide enablement for the full scope of the term “semiconductor vacancy qubit structure.” Additionally, the Awschalom Group reference shows us that even as of 2021, two years after the filing date of the instant invention, defect vacancies of 4H-SiC as qubits were just being understood. This says nothing of vacancies in other structures of SiC, such as 2H or 6H (just to name two of the hundreds of known polymorphs of SiC), and their use as qubits. 
Referring again to said Awschalom Group reference, Appellant asserts that it “provides predicable results that all discovered vacancy defects are usable as qubits” (Brief, Page 19). However, this is not a generic method for determining all qubit-capable defects, but rather a method that was developed specific to high-purity semi-insulating 4H-SiC. Again, this says nothing of discovering vacancies in other polymorphs of SiC, or SiC having dopants therein. Furthermore, the Awschalom Group reference was not available at the time the instant application was filed and thus could not have been used to provide enabling teachings.
Finally, Appellant argues that Figs. 6A and 6B and ¶ [0035] of the instant application provide a working example of the semiconductor vacancy qubit structure. However, 1) the presence or absence of a working example is just one of the Wands factors taken into consideration when determining if the claims meet the enablement requirement; 2) the supposed “working example” merely mentions a semiconductor vacancy qubit structure as part of a larger device, but give no examples of materials, manufacturing, etc.; and 3) while the “glowing regions” of the figures may provide evidence of optical coupling between two devices, they provide no evidence for the actual existence of a qubit or any entanglement. The pertinent question is whether the specification provides an enabling disclosure for the full scope of the claimed semiconductor vacancy qubit structure.
Claims 2 and 12 do not cure the deficiencies of enablement.
Appellant argues that the rejection is in error to state (1) “the specification [is] enabling for nitrogen vacancy centers in SiC or diamond” while also stating that (2) the rejection applies equally to dependent claims 2 and 12 which recite “wherein the semiconductor vacancy qubit structure comprises a semiconductor selected from the group consisting of silicon carbide (SiC) and diamond (C).” However, statement (1) asserts that the specification is enabling for nitrogen vacancy centers in SiC or diamond (i.e., using SiC or diamond as the host). Statements (1) and (2) can be simultaneously true because the specification does not provide enablement for all vacancy centers using SiC or diamond as the host (e.g., there could potentially be alternatives to nitrogen vacancies in diamond) nor does the specification provide enablement for vacancies in materials where SiC or diamond are not the sole host, but are a co-host or an implanted material. Accordingly, it is maintained that the rejection applies equally to dependent claims 2 and 12.

II. The limitation “superconductor quantum memory nanowire” in claims 1, 11 and 20 is not enabled.
The limitation “superconductor quantum memory nanowire” is not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention. 
The Appellant first cites sections of the specification which are purported to provide enablement for making the superconductor quantum memory nanowire (Brief, page 22). Specifically, in order to form the superconductor quantum memory nanowire, it is understood from the specification that a bulk superconductor material is doped with at least one rare-earth ion “by embedding the nanowire regions” (¶ [0022] of the instant specification). Appellant then submits (1) that the instant application discloses “superconductor material 21 of Niobium (Nb) to provide the ‘superconductor’ feature of the ‘nanowire’” (Brief, pages 22 and 23) and (2) that the application discloses the “rare-earth ion doping R of Neodymium (Nd) embedded in the nanowire regions 22 to provide the nuclear spin 70 of the ‘quantum memory’ feature of the ‘nanowire’” (Brief, page 23).
However, regarding the first assertion, while embedding a superconductor material with rare earth ions may provide support for a “superconductor” feature, relying on the term “nanowire regions” of a bulk material to teach a “nanowire” is improper as the two terms do not mean the same thing. The Wands factor analysis that was provided in the Office action specifically focuses on the question of enablement for a “quantum memory” in a nanowire. Appellant has provided no more information other than the above noted citations regarding doping the superconductor material with rare earth ions to form “nanowire regions.”
Furthermore, regarding the second assertion, the specification never discloses how the rare-earth ion doping in the nanowire regions provides nuclear spin of the “quantum memory” feature. This is where the question of enablement again becomes apparent: how is the doped superconductor nanowire acting as a quantum memory?
Li (noted previously and cited in the 7/16/2019 IDS) teaches the use of rare earth doped crystals (REDC) for indirect coupling (converting) between nitrogen vacancy centers and optical photons using a microwave interface (see Li, Fig. 1, reproduced below).

    PNG
    media_image2.png
    292
    430
    media_image2.png
    Greyscale

Li et al. Fig. 1
This rare earth doped crystal can be considered a quantum memory, as it stores and transfers spin information between nitrogen vacancy centers and optical photons.
Conversely, Appellants description in the specification of the superconductor quantum memory nanowire describes a bulk superconductor with rare earth ions doped by embedding the nanowire regions (¶ [0022] of the instant specification). To reiterate, the rare earth ion is embedded in, or surrounded by, regions of the bulk superconductor.
This structure, described in the specification, would not work as a quantum memory in the way the Li reference teaches the rare earth doped crystal as a quantum memory because superconductors are not transparent. Therefore, a photon from the nitrogen vacancy center would not be able to reach the rare earth ion embedded in the superconductor material. Instead, the photon from the nitrogen vacancy center would be absorbed or reflected by the bulk superconductor (this point was brought up section III, page 19, of the Office action). 
Appellant further submits that nuclear spin is confined within the rare earth ion and cites the background section (¶ [0005]) of the instant application as teaching “trapped atomic ions are a leading platform for quantum information networks, with long-lived identical qubit memories” (Brief, page 23). However, this language of trapped atomic ions is not discussed anywhere else in the specification, and is clearly taken from Inlek et al., “Multispecies Trapped-Ion Node for Quantum Networking”, cited on the 7/16/2019 IDS (hereinafter Inlek). Said reference discloses co-trapping ions of Ytterbium (a rare-earth element) and Barium. Neither Inlek nor the instant specification teach how doping a superconductor nanowire with a rare-earth ion results in the Appellants desired nuclear spin/quantum memory.
Therefore, the superconductor quantum memory nanowire is not enabled by the instant specification.

III.  The limitations wherein the superconductor quantum memory nanowire is “coupled with a spin state of the semiconductor vacancy qubit structure” and “whereby the device is a hybrid device operable as an interface for computing or quantum-entangled networking” in claims 1, 11 and 20 are not enabled.
First, Appellant submits that the Office action uses misleading quotations “because these quotations imply challenges are difficult to overcome even though the references teach overcoming these challenges” (Brief, pages 24 and 25). However, the existence of one solution does not negate the difficulty of the challenge. For example, is climbing Mt. Everest easy because someone else has already done it? Is getting into a prestigious law school trivial since other people have already accomplished this feat? On the contrary, the citation of these challenges is further proof of their importance in that they are significant enough to note and publish papers about. The examiner never stated that the problem is unsolvable, the examiner instead provided a showing that the problem is difficult.
Furthermore, the specific quotations from Li (noted previously and cited in the 7/16/2019 IDS) and Dreau et al. (“Quantum Frequency Conversion of Single Photons from Nitrogen-Vacancy Center in Diamond to Telecommunication Wavelengths”, cited in the 2/8/2022 Notice of References Cited) disclose known challenges with coupling to nitrogen vacancy centers, which is incredibly relevant to the coupling attempted by the instant application. In fact, the first line in the citation of Dreau is “Applying quantum frequency conversion to the NV center is a highly challenging task” (Dreau, section I; cited on page 16 of the Office action). Further these refences were cited to provide an indication of the number of factors that need to be considered when attempting to couple to nitrogen vacancy centers. Since it does not appear that Appellant is using the same approach as Li or Dreau, Appellant must also overcome the same problems as Li and Dreau. Additionally, these refences were cited to show the level of explanation necessary to provide enablement for nitrogen vacancy center coupling (see Dreau, section III and Li, pages 4-8). 
Appellant argues that there is no need to speculate about whether up converting or down converting of photons is required because “conversion of photons is a disclosed feature of embodiments of the invention” (Brief, page 25). Appellant then cites ¶ [0004] of the instant application:
Despite the optical interface of an NV center system, a major attenuation of such system's zero-phonon-line photon in an optical fiber prevents the network from being significantly extended. A telecom-wavelength photon interface is considered for reducing the photon loss in transporting quantum information, wherein a scheme for coupling telecom photons to NV center ensembles mediated by a rare-earth doped crystal.
Referencing this quotation, Appellant submits that (1) “this states that the photon conversion achieving telecom wavelengths is required for long-distance quantum-entangled networking over optical fiber,” and (2) “such photon conversion can be mediated by rare-earth doping.
However, regarding the first assertion, while the citation does state that photon conversion to telecom wavelengths is required for long-distance quantum entangled networking, this is merely the background section discussing related art, and nowhere else in the specification is wavelength conversion taught or even suggested for the instant invention. Further, regarding the second assertion, the quote from ¶ [0004] describing the prior art notes that “coupling telecom photons to NV center ensembles [is] mediated by a rare-earth doped crystal”, not rare-earth doping of a superconductor as described later in the specification. For at least these reasons, the specification does not enable one of ordinary skill in the art to perform photon conversion to couple the superconductor quantum memory wire “with a spin state of the semiconductor vacancy qubit structure.”
Next, Appellant argues that Figs. 1 and 3 and ¶s [0023] and [0028] disclose the claimed coupling (Brief, pages 26 and 27). Specifically, the Appellant argues that coupling occurs by (1) “an applied magnetic field controls the energy levels of the ‘semiconductor vacancy qubit structure’ (Brief, page 26), (2) “the applied magnetic field adjusts an energy level of the ‘vacancies V30 in the semiconductor vacancy qubit structure 30’ to match an energy level of the ‘rare-earth ion R in the regions 22 of the superconductor quantum memory nanowire’” (Brief, page 26); and (3) a photon of 808 nm of Fig. 3 optically couples from the ‘vacancies V30 in the semiconductor vacancy qubit structure 30’ to the ‘rare-earth ion R in the regions 22 of the superconductor quantum memory nanowire 20’ and subsequently the ‘rare-earth ion R’ emits a telecom-wavelength photon of 1064 nm” (Brief, pages 26 and 27).
However, first, it is noted that ¶ [0028] merely states “the semiconductor vacancy qubit structure 30 having an energy level as a function of magnetic field” but nowhere in the specification is there any mention of applying a magnetic field as required by steps 1 and 2 in the coupling sequence above. Next, we turn to the optical coupling in step 3. Although Appellant has provided the ideal outcome, i.e. “coupling” between the superconductor quantum memory nanowire and the semiconductor vacancy qubit structure, there is still not a clear explanation of how the elements of the quantum node device are integrated in order for this to occur. As mentioned in section II, above, the superconductor quantum memory nanowire contains the rare earth ion as an impurity or the rare earth ion embedded in, or surrounded by, regions of the bulk superconductor (¶ [0022] of the instant specification). The problem with the optical coupling in step 3 of the sequence above is that there are no known transparent superconductors. The superconductor host of the embedded “quantum memory nanowire” will therefore reflect or absorb any photon before it reaches the rare earth ion. Therefore, the photon cannot  interact with the rare earth ion as disclosed in the coupling sequence. 
Li (noted previously and cited in the 7/16/2019 IDS) on the other hand, uses a resonant cavity (Fig. 1) to ensure a missed photon bounces back and is eventually absorbed by the rare earth ion. Further Dreau (noted previously and cited in the 2/8/2022 Notice of References Cited) uses a PPLN crystal waveguide (page 064031-2 section II) configured for down conversion. Conversely, there is no such structure present in the Appellant’s disclosure that ensures or even enables optical coupling. The structure described in the instant specification is not capable of quantum entanglement.  
Accordingly, Appellants arguments regarding “whereby the device is a hybrid device operable as an interface for computing or quantum-entangled networking” (Brief, pages 27 and 28) are not convincing since the ability to couple elements and thereby provide entanglement in the device is not enabled.
Finally, Appellant argues that the examiner mischaracterized the “existence of working examples” Wands factor. Appellant points to figure 6A and 6B to show “actual reduction to practice.” However, this statement ignores the critical factor: we do not know if the quantum state is preserved. The quantum state cannot be observed by seeing a bright light. In fact, 1064 nm photons are not even visible to the human eye. Accordingly, seeing the light does not mean the elements of the device are coupled in a manner that allows an interface for computing or quantum-entangled networking.

Indefiniteness
Claims 1-20 were rejected under 35 U.S.C. 112(b) as being indefinite because the claims recite limitations which fail to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Specifically:
the limitation “semiconductor vacancy qubit structure” in claims 1, 11 and 20 is unclear and renders the claim indefinite.

IV. The limitation “semiconductor vacancy qubit structure” in claims 1, 11 and 20 is unclear and renders the claim indefinite.
Appellant argues that “[t]he plain meaning [of semiconductor vacancy qubit structure] applies because no special definition has been given” (Brief, page 30) and further that “the plain meaning is a ‘structure’ that includes a ‘vacancy’ in a ‘semiconductor’ forming a ‘qubit.’” However, this “plain meaning” interpretation implies that the semiconductor is the host material for the qubit. Herein lies the uncertainty of the term because this interpretation is not consistent with other conventionally used terminology. The term “nitrogen vacancy,” which is a known qubit structure, uses a nitrogen atom in a host material of diamond, and not a vacancy in nitrogen. Accordingly, Appellants claimed term is in fact counter to conventional terminology in the art, and therefore raises confusion. 
Further, Appellants asserted interpretation is not the only “plain meaning” interpretation of “semiconductor vacancy.” One could interpret the semiconductor as the material being vacant, which would be consistent with the use of “silicon vacancy” and “carbon vacancy” in the fourth paragraph of the Awschalom Group reference (noted earlier and cited in the 8/6/2021 Notice of References Cited). So, in fact, Appellant’s plain meaning interpretation is contrary to two different usages of X vacancy in the art. Accordingly, Appellants intended scope of coverage of the term “semiconductor vacancy qubit structure” remains unclear. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW L REAMES/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
Conferees:
/WILLIAM F KRAIG/Supervisory Patent Examiner, Art Unit 2896   
                                                                                                                                                                                                     /JAMIE C NIESZ/TQAS, TC 2800
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.